Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Brient 4/21/22.
In the Claims, CANCEL claims 1-14.


Allowable Subject Matter
Claims 15-23 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the following which is present in all of the independent claims of the application:



a smart data cable configured to replace a cable previously connecting a point-of-sale system and a printer, the smart data cable comprising: …
generate transaction processing information comprising one or more elements of the transaction data, 
transmit the transaction processing information to the payment processing server using the third connection for processing by the payment processing server,
 receive, from the payment processing server, a confirmation that the payment processing server has processed the transaction using the transaction processing information, and at least partially in response to receiving the confirmation, transmit one or more of the one or more elements of the transaction data and additional transaction data comprising an indication of the confirmation using the second connection to the printer.


Haji (20110307342) discloses a retrofit device for intercepting legacy POS receipt printer data and route to a repository in order to electronically store receipts.  (Haji, abstract)

Schulz (20140195359) is directed to a system for making restaurant payments by sharing transaction data with a payment processor and scanning a hard copy restaurant bill with a mobile device.  (Schulz, abstract)

However, none of the references disclose a single device that receives POS receipt printer transaction information, transmits transaction information to a payment processor, receives a confirmation from the payment processor and transmits the data and confirmation to a printer.  


The examiner notes the cited limitations above in combination with the other limitations found within the independent claim(s) are found to be allowable over the prior art of record.  Applicant’s independent claims recite the quoted allowable subject matter or substantially similar language.  Accordingly applicant’s claims are allowable for the reasons identified.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687